Case 1:18-cv-06127-CBA-RML Document 48-5 Filed 07/26/19 Page 1 of 3 PageID #: 520




                        Exhibit E
Case 1:18-cv-06127-CBA-RML Document 48-5 Filed 07/26/19 Page 2 of 3 PageID #: 521



                                     HENRY R. KAUFMAN, P.C.
                                         ATTORNEYS AT LAW
                                        60 EAST 42ND STREET
                                            47TH FLOOR
                                     NEW YORK, NEW YORK 10165

                                                                            OFFICE: (212) 880-0842
                                                                            MOBILE: (914) 589-7963
                                                                               FAX: (212) 682-1965
                                                                        HKAUFMAN@HRKAUFMAN.COM
                                                                             WWW.HRKAUFMAN.COM


  June 27, 2019

  Via Email
  Andrew C. Phillips, Esq.
  Clare Locke LLP
  10 Prince Street
  Alexandria, VA 22314

                                       Re: Morrison v. Langrick - Discovery
  Andy,

          As promised, this is to follow up on Monday’s "meet and confer."

         With regard to the key issue of time frames, we must adhere to our fundamental position
  (and see also below re: Ms. Morrison’s graduation date).

          However, we are proposing to respond to the following without time limitation: Requests
  for Production Nos. 1, 2, 7 and 9, and Interrogatory No. 15 – in general relating to Ms.
  Morrison's actual communications about Mr. Langrick and the sexual assault – from time of
  incident to the present. This proposed compromise is without prejudice to our fundamental
  position regarding the appropriately limited time frame as to other, highly intrusive – and we
  submit irrelevant subjects, especially over the 14-16 year timeframe you propose – such as
  employment and mental health.

          We are working to make the foregoing compromise production – if not completed by the
  end of the day tomorrow, in whole or in part, then we will be producing whatever has not already
  been turned over tomorrow, as soon as possible next week.
Case 1:18-cv-06127-CBA-RML Document 48-5 Filed 07/26/19 Page 3 of 3 PageID #: 522



         To reiterate, with regard to another open item, the wrongful discharge/whistleblowing
  settlement, we are awaiting the issuance of your subpoena for the confidential settlement
  agreement. And we will plan to cooperate in that regard to the extent appropriate.

         As far as Ms. Rizk, if you are continuing to insist on pursuing that potential witness who
  we had offered to withdraw, we will – to the extent we are able – respond to your discovery
  requests about her.

         With regard to damages, as we have advised, and we now repeat, Ms. Morrison is not
  seeking "emotional distress" damages in her case in chief.

            Also in that regard, let me again clarify the damages that Ms. Morrison is seeking
  (subject to later adjustment) which are limited to economic damages flowing from (i)
  "Defendant's baseless threat of a slander action;” (ii) “Defendants undue and improper pressure
  on Plaintiff to enter into an extortionate and unconscionable ‘Settlement Agreement’ …” as well
  as (iii) the economic damages flowing from Defendant’s attempt to abridge Plaintiff's First
  Amendment rights beginning from February, 2018 to date. (DJ Cplt. ¶ 136 [2d]) And, as we have
  also noted, it is quite possible that the troubling circumstances of the foregoing events could
  yield a jury verdict for punitive damages as well. As far as any dollar estimates as to any or all of
  these categories of damages, we submit that request is entirely premature because those damages
  will be subject to further exploration and, ultimately, to their proof if there were to be any trial of
  this matter.

         Finally, with regard to another timeframe-related issue, and in response to the one
  additional piece of information you requested: Ms. Morrison graduated from Dartmouth in June,
  2007.

         Best regards. Henry

                                                 Very truly yours,
                                                        /s/
                                                 Henry R. Kaufman P.C.
                                                 Attorneys for Plaintiff

  Cc:    Carol A. Schrager, Esq.
         Shannon B. Timmann, Esq.
